DETAILED ACTION
This non-final rejection is responsive to the claims filed 21 September 2021.  Claims 1- 28 are pending.  Claims 1, 12, 23-25, and 27 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations of claim 12 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a storage module”, coupled with functional language “storing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “a storage module for storing”.  This limitation invokes 35 U.S.C. §112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  The function of storing may be performed in hardware, software, or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims inherit the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newis SchemaFiber Software (https://www.youtube.com/watch?v=xrCl1EP-ZGo, 02 September 2016), attached as pdf, hereinafter known as SchemaFiber.

Regarding independent claim 1, SchemaFiber teaches:
establishing a computer-based visualization tool for visualizing a fiber-optic network comprised of fiber-optic elements, said fiber-optic elements including multiple fiber-optic cables, wherein at least some of said fiber-optic cables include multiple fiber-optic tubes and at least some of said fiber-optic tubes include multiple optical fibers, said fiber-optic cables, fiber- optic tubes and optical fibers each defining a level of a fiber-optic hierarchy;  (SchemaFiber: pgs. 2-4; SchemaFiber teaches an interface for visualizing a fiber-optic network.  Each fiber optic cable is made up of tubes.  The user can drag a tube to the main interface to display the individual fibers.)
first operating said computer-based visualization tool to obtain configuration information concerning a configuration of said fiber-optic network, said configuration information including connection information regarding connections of fiber-optic elements at a connection point;  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.)
second operating said computer-based visualization tool to generate a display showing said connections of said fiber-optic elements at said connection point based on said configuration information;  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.)
third operating a user interface device in relation to said display to indicate a change in relation to said connections at said connection point; and  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.  Specifically, pgs. 7-14 teach the user being able to create new connection and also delete other connections.)
updating said configuration information based on said indicated change.  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.  Specifically, pgs. 7-14 teach the user being able to create new connection and also delete other connections.)




Regarding claim 2, SchemaFiber teaches:
The method of claim 1 (as cited above), wherein said change comprises making an alteration of said configuration of said network by one of making a new connection and breaking an existing connection between two fiber-optic elements of a same level of said hierarchy at said connection point.  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.  Specifically, pgs. 7-14 teach the user being able to create new connection and also delete other connections.)




Regarding claim 3, SchemaFiber teaches:
The method of claim 2 (as cited above), wherein said making an alteration comprises using said user interface device to identify a first fiber-optic element and a second fiber-optic element for one of making and breaking a connection.  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.  Specifically, pgs. 7-14 teach the user being able to create new connection and also delete other connections.)




Regarding claim 4, SchemaFiber teaches:
The method of claim 2 (as cited above), further comprising reflecting said alteration in said display.  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for visualizing a fiber-optic network.  The user is able to configure the network of fibers by making and altering connections.  Specifically, pgs. 7-14 teach the user being able to create new connection and also delete other connections.)




Regarding claim 5, SchemaFiber teaches:
The method of claim 2 (as cited above), wherein said making an alteration comprises using said user interface device to splice a new fiber-optic element into an existing connection.  (SchemaFiber: pgs. 11-14; SchemaFiber teaches allowing the user to splice the fibers from tube 2 to the fibers from tube 1.)




Regarding claim 6, SchemaFiber teaches:
The method of claim 2 (as cited above), wherein said making an alteration comprises using said user interface device to establish a split from an existing connection.  (SchemaFiber: pgs. 8-14; SchemaFiber teaches allowing the user split a connection from Tube 2 and make another connection with Tube 1.)




Regarding claim 7, SchemaFiber teaches:
The method of claim 2 (as cited above), wherein said making an alteration comprises propagating said alteration through said fiber-optic hierarchy.  (The claims nor the specification do not provide further specificity with regard to the propagation of the fiber-optic hierarchy.  Accordingly, SchemaFiber: pgs. 8-14; SchemaFiber teaches allowing the user split a connection from Tube 2 and make another connection with Tube 1.  Accordingly, the tube in the cable become connected as well as the fibers.)




Regarding claim 8, SchemaFiber teaches:
The method of claim 7 (as cited above), wherein said making an alteration comprises one of making a new connection and breaking an existing connection between first and second higher order fiber- optic elements, each of said first and second higher order fiber-optic elements comprising one of a fiber-optic tube and a fiber-optic cable, and said propagating comprises establishing a new association to at least one of said first and second higher order fiber-optic elements for at least one optical fiber.  (The claims nor the specification do not provide further specificity with regard to the propagation of the fiber-optic hierarchy.  Accordingly, SchemaFiber: pgs. 8-14; SchemaFiber teaches allowing the user split a connection from Tube 2 and make another connection with Tube 1.  Accordingly, the tube in the cable become connected as well as the fibers.)




Regarding claim 9, SchemaFiber teaches:
The method of claim 7 (as cited above), wherein said making an alteration comprises one of making a new connection and breaking an existing connection between first and second optical fibers, and said propagating comprises establishing a new association between at least one of said first and second optical fibers and at least one of an optical tube and an optical cable.  (SchemaFiber: pgs. 8-14; SchemaFiber teaches allowing the user split a connection from Tube 2 and make another connection with Tube 1.  Accordingly, the tube in the cable become connected as well as the fibers.)




Regarding claim 10, SchemaFiber teaches:
The method of claim 1 (as cited above), further comprising using said user interface device for identifying a portion of said display and, in response to said identifying, providing a view, within said display, of network configuration information related to said identified portion of said display.  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for identifying and manipulating connections between fiber optic entities.)





Regarding claim 11, SchemaFiber teaches:
The method of claim 1 (as cited above), further comprising operating said user interface device for moving one of a fiber-optic tube and a fiber-optic cable relative to said display and generating revised connections between optical fibers on said display responsive to said moving.  (SchemaFiber: pgs. 2-14; SchemaFiber teaches an interface for identifying and manipulating connections between fiber optic entities, which includes manipulating the tubes and the fibers within.)




Regarding claims 12-22, these claims recite a system that performs the method of claims 1-11; therefore, the same rationale for rejection applies.







Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treptow (US 2018/0349524 A1) hereinafter known as Treptow.

Regarding independent claim 23, Treptow teaches:
establishing a computer-based visualization tool for visualizing a fiber-optic network, said network including at least first and second patch panels for making connections between fiber- optic elements, each of said patch panels including multiple ports for receiving terminals of said fiber-optic elements;  (Treptow: Fig. 5 and ¶[0049]-¶[0051]; Treptow teaches displaying two components with fiber wire connections, which are interpreted as patch panels.)
entering, into said computer-based visualization tool, attribute information for at least first and second patch panels;  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)
first operating said computer-based visualization tool to generate a display including said first and second patch panels based, at least in part, on said attribute information;  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)
second operating a user interface device in relation to said display to indicate a change in relation to connections involving said first and second patch panels; and  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)
third operating said computer-based visualization tool to generate an updated display showing said change;  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)







Regarding claim 24, this claim recites a system that performs the method of claim 23; therefore, the same rationale for rejection applies.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Treptow in view of Swisher (US 2004/0015309 A1) hereinafter known as Swisher.


Regarding independent claim 25, Treptow teaches:
establishing a computer-based visualization tool for visualizing a fiber-optic network, said fiber-optic network including a number of connection points ... ;   (Treptow: Fig. 5 and ¶[0049]-¶[0051]; Treptow teaches displaying two components with fiber wire connections, which are interpreted as patch panels.)
entering, into said computer-based visualization tool, attribute information for at least first and second fiber-optic cables that meet at a first connection point;  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)
first operating said computer-based visualization tool to generate a graphical representation of said first connection point including said first and second fiber-optic cables; and  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)
overlaying said graphical representation on a display ...  (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)

Treptow does not explicitly teach:
... distributed over a geographic area;
... of a map of said geographical area

However, Swisher teaches:
... distributed over a geographic area  (Swisher: ¶[0017], ¶[0024], and ¶[0035]; Swisher teaches displaying a map of fiber optic cables.)
... of a map of said geographical area  (Swisher: ¶[0017], ¶[0024], and ¶[0035]; Swisher teaches displaying a map of fiber optic cables.)


Treptow and Swisher are in the same field of endeavor as the present invention, since they are directed to a fiber optic cable interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an interface that allows to change the configuration of fiber optic cables as taught in Treptow with overlaying the fiber cables over a geographic area as taught in Swisher.  Swisher provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Treptow to include teachings of Swisher because the combination would allow the user to see where the fibers are located geographically, as suggested by Swisher: ¶[0017].



Regarding claim 26, Treptow in view of Swisher further teaches the method of claim 25 (as cited above).

Treptow further teaches:
further comprising second operating a user input device in relation to said display to indicate a change in relation to connections at said first connection point;   (Treptow: Figs. 5-7 and ¶[0055]-¶[0064]; Treptow teaches the user being able to define connections between the selected network components which is reflected on display.)




Regarding claims 27 and 28, these claims recite a system that performs the method of claims 25 and 26; therefore, the same rationale for rejection applies.





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145